Filed 5/1/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 63







Pamela Jane Kostelecky, 		Plaintiff and Appellee



v.



Kim Wayne Kostelecky, 		Defendant and Appellant







No. 20060352







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable Ronald L. Hilden, Judge.



AFFIRMED.



Per Curiam.



Mary E. Nordsven, Hardy, Maus & Nordsven, P.C., 137 First Avenue West, P.O. Box 570, Dickinson, N.D. 58602-0570, for plaintiff and appellee.



LaRoy Baird III (argued), LaRoy Baird, P.C., 109 North Fourth Street, Suite 300, P.O. Box 913, Bismarck, N.D. 58502-0913, and Bonnie L. Storbakken (on brief), P.O. Box 7273, Bismarck, N.D. 58507-7273, for defendant and appellant.

Kostelecky v. Kostelecky

No. 20060352



Per Curiam.

[¶1]	Kim Wayne Kostelecky appeals from an amended divorce judgment after this Court affirmed the valuation of the marital property but reversed the award of spousal support, property division, and allocation of personal property in 
Kostelecky v. Kostelecky
, 2006 ND 120, 714 N.W.2d 845.  Kostelecky argues the district court’s division of marital property and debt on remand was clearly erroneous.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner